Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 1 of 13 - Page ID#: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY


DR. KATHY DYE,                                  )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )     No.
                                                )
THOMAS MORE UNIVERSITY, INC.                    )     COMPLAINT WITH
333 Thomas More Parkway                         )     JURY DEMAND
Crestview Hills, Kentucky 41017                 )
           Defendant.                           )
                                                )
     Serve Agent:                               )
Joseph L. Chillo, LP.D., President              )
Thomas More University, Inc.                    )
Saints Center                                   )
333 Thomas More Parkway                         )
Crestview Hills, Kentucky 41017                 )

                                     COMPLAINT

         Plaintiff Kathy Dye, by her attorneys, for her Complaint against Defendant

Thomas More University, states as follows:

                                     Introduction

         1.    Plaintiff, Dr. Kathy Dye, was a long-time, tenured full Professor at

Defendant Thomas More College, now referred to as Thomas More University, Inc.

(the “University”). Dr. Dye garnered consistently strong student evaluations,

demonstrated a “broad scholarly knowledge” of her field, and was recognized by her

Department Chair as a leader at the University and in the community. When she

developed a disability and requested an accommodation that had been

recommended by two physicians who evaluated her at the University’s insistence,




{00117341 }
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 2 of 13 - Page ID#: 2



the University refused to cooperate and eventually fired her for failing to

participate in the very activities for which she sought accommodation.

                              Jurisdiction and Venue

         2.   This Court has jurisdiction over Dr. Dye’s federal claims pursuant to

28 U.S.C. § 1331 (federal question) and 42 U.S.C. § 12117 (Americans With

Disabilities Act).

         3.   This Court has supplemental jurisdiction over Dr. Dye’s state law

claims pursuant to 28 U.S.C. § 1367.

         4.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b),

because the Defendant resides in this District and a substantial part of the events

or omissions giving rise to the claims alleged occurred in this District.

                                       Parties

         5.   Dr. Dye is an individual residing in Crestview Hills, Kentucky. At all

relevant times, Dr. Dye was an employee of the University.

         6.   Dr. Dye has met all administrative prerequisites to the filing of this

lawsuit under the Americans With Disabilities Act (“ADA”). On June 16, 2017, she

filed a charge of disability discrimination with the Equal Employment Opportunity

Commission (“EEOC”). She has filed this lawsuit within 90 days of her receipt of

her right to sue from the EEOC, which was dated April 11, 2019.

         7.   The University, formerly known as Thomas More College, is a private,

not-for-profit university located in Crestview Hills, Kentucky. It is the Catholic

Liberal Arts University of the Diocese of Covington, Kentucky. At all relevant



{00117341 }                                2
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 3 of 13 - Page ID#: 3



times, the University was an employer within the meaning of the ADA, 42 U.S.C. §

12111(5)(A), and the Kentucky Civil Rights Act, Ky. Rev. Stat. 344.030(2).

                                Factual Allegations

Dr. Dye Was Diagnosed With A Disability And The University Refused To
Accommodate It.

         8.    In or around September 2015, Dr. Dye was diagnosed with situational

anxiety.

         9.    Dr. Dye sought a temporary accommodation for her situational anxiety

from the University. Specifically, she sought accommodations surrounding

interactions with her department chair and attendance at department meetings.

The University did not engage in any discussion of accommodations for Dr. Dye.

         10.   The University required Dr. Dye to submit to an independent medical

examination.

         11.   Dr. Dye agreed to the examination by physicians selected by the

University.

         12.   On March 1, 2016, Dr. Tom Davis of St. Elizabeth Physicians in

Englewood, Kentucky provided his Psychological Evaluation for Work

Accommodations. He concluded: (1) “Dr. Dye is experiencing active psychological

and psychiatric symptoms that are directly and causally related to her job;” (2) “Dr.

Dye has developed a phobic avoidance of interacting with the chair of her

department;” (3) Dr. Dye’s “symptoms do and would interfere” with her ability to

perform her job duties adequately; and (4) “an accommodation of the patient’s

anxiety and depression is in the best interest of both the employee and employer.”


{00117341 }                                3
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 4 of 13 - Page ID#: 4



         13.     Dr. Davis recommended as accommodations: (1) allowing Dr. Dye to be

absent from departmental meetings at her discretion for the next six months; and

(2) mediated meetings between Dr. Dye and her department chair.

         14.     On March 4, 2016, Dr. Evan Davies, of St. Elizabeth Healthcare,

Business Health Services, confirmed Dr. Davis’s recommendations for

accommodations. Dr. Davies noted that during the period of accommodation, Dr.

Dye would obtain an initial mental health evaluation at the Therapeutic

Collaborative and follow up with a recommended treatment plan.

         15.     On or about April 8, 2016, Dr. Dye provided a letter to the University

from Dr. Jeff Blau of St. Elizabeth Physicians of Fort Mitchell, Kentucky, which

stated that he had seen Dr. Dye in his office on April 6, 2016 for anxiety and panic

attacks. He advised that she could perform all her job duties except interacting with

the department chair and attending department meetings.

         16.     The University did not respond to Dr. Dye after she provided Dr.

Blau’s letter.

         17.     On or about May 3, 2016, Dr. Dye provided a letter to the University

from Kathy Voorhees, Licensed Clinical Social Worker with Therapeutic

Collaborative in Wilder, Kentucky, which advised that Dr. Dye had been attending

therapy services at Therapeutic Collaborative and that, “It is my clinical

recommendation that Kathy not participate in this year’s commencement exercises,

due to mental health concerns for which [sic] she is addressing in therapy.”




{00117341 }                                  4
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 5 of 13 - Page ID#: 5



         18.   The University did not respond to Dr. Dye after she provided Kathy

Voorhees’s letter.

         19.   Despite its knowledge that meetings with her department chair caused

severe anxiety for Dr. Dye, and despite the recommendations of its selected

physicians, on May 10, 2016, the University required Dr. Dye to attend a meeting

with her department chair, the Dean, and the Human Resources Director. The

meeting was not mediated, as had been recommended and requested.

         20.   At that meeting, the University refused to allow Dr. Dye to attend

department meetings at her discretion, as recommended by the University’s

selected physicians. Instead, the University required Dr. Dye to participate in

department meetings by telephone.

         21.   On or about May 13, 2016, Dr. Dye provided the University a letter

from Dr. Neel Desai of St. Elizabeth Physicians in Fort Mitchell, Kentucky, which

advised, “It is my medical opinion that Kathy Dye may not attend commencement

activities or any activities related to commencement activities.”

         22.   The University did not respond to Dr. Dye after she provided Dr.

Desai’s letter. On her doctor’s orders, Dr. Dye did not attend commencement.

         23.   The University did not schedule the mediated meeting between Dr.

Dye and her department chair until August 12, 2016, even though the University’s

selected physicians had recommended in March 2016 that such a meeting take

place.




{00117341 }                                5
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 6 of 13 - Page ID#: 6



         24.   Just prior to the mediated meeting with her department chair, Dr. Dye

provided a letter to then-Dean of Thomas More College, Kathleen Jagger, from

Mariana Belvedere, Licensed Clinical Psychologist. Dr. Belvedere advised Dean

Jagger that Dr. Dye was participating in psychological treatment with her. She also

recommended that, because Dr. Dye continued to experience the symptoms

identified in Dr. Davis’s letter of March 1, Dr. Dye be excused from attending

Assembly activities scheduled for August 11, 2016.

         25.   Dean Jagger did not respond to Dr. Dye after she provided Dr.

Belvedere’s letter. On her psychologist’s recommendation, Dr. Dye did not attend

Assembly activities, or any other University activities, on August 11, 2016.

         26.   On August 12, 2016, Dr. Dye participated in a meeting with her

department chair mediated by Candace Aulick. The meeting was cut short because

the room the University had designated for the meeting was scheduled for another

group before the mediated meeting could be concluded.

         27.   On August 21, 2016, Ms. Aulick provided Dr. Dye a summary of the

mediated meeting. Dr. Dye did not sign the summary. The department chair did not

sign the summary until August 31, 2016.

The University Terminated Dr. Dye For Not Participating In The Very
Activities For Which She Sought Accommodation, Despite The Faculty
Hearing Committee’s Unanimous Decision That Dr. Dye Should Not Be
Terminated.

         28.   On August 22, 2016, Dean Jagger sent a letter to Dr. Dye advising that

it was the University’s position that Dr. Dye had refused to perform her contractual




{00117341 }                                6
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 7 of 13 - Page ID#: 7



duties and that she was referring the matter to the President of the University, Dr.

David Armstrong.

         29.   On August 24, 2016 and again on September 2, 2016, Dr. Armstrong

advised Dr. Dye that he was recommending the termination of her employment

because: (1) she did not attend graduation on May 14, 2016; (2) she did not attend

Assembly and a department meeting on August 11, 2016; and (3) she did not attend

Convocation on August 13, 2016. Dr. Armstrong noted in his September 2, 2016

letter that Dr. Dye had requested accommodations not to attend these events but

took the position that “the [University] is not obligated to grant these requests.”

         30.   A faculty Hearing Committee was convened to review Dr. Armstrong’s

recommendation. On November 14, 2016, the Hearing Committee advised that it

had voted unanimously in opposition to the President’s recommendation of

termination.

         31.   On January 17, 2017, a review panel of the Board of Trustees of the

University ratified Dr. Armstrong’s recommendation.

         32.   On January 23, 2017, the faculty Hearing Committee again concluded

Dr. Dye should not be terminated and also concluded that the University had failed

to follow the Dismissal Procedures set forth in the Faculty Policy Manual.

         33.   Despite the conclusions of the faculty Hearing Committee, the

University’s Board of Trustees review panel concluded on January 24, 2017, that

the facts warranted Dr. Dye’s termination. The University then terminated Dr.

Dye.



{00117341 }                                7
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 8 of 13 - Page ID#: 8



         34.   Upon reason and belief, Defendant University replaced Plaintiff with a

non-disabled person in teaching Plaintiff’s capstone courses and/or for her teaching

assignments in general.

                                      COUNT I
                  Violation of the Americans With Disabilities Act
                              Failure to Accommodate

         35.   Plaintiff incorporates by reference the preceding paragraphs as alleged

above.

         36.   At all relevant times, Plaintiff had a mental impairment that

substantially limited the major life activities of, among other things, learning,

concentrating, thinking, communicating, and working.

         37.   At all relevant times, Plaintiff could perform the essential functions of

her job, with or without reasonable accommodation.

         38.   The University was aware of Plaintiff’s disability.

         39.   Plaintiff sought reasonable accommodations from the University for

her disability.

         40.   Through the actions described above, the University refused to engage

in a good faith, interactive process to determine whether a reasonable

accommodation was available.

         41.   Through the actions described above, the University discriminated

against Plaintiff on the basis of her disability by failing to make reasonable

accommodations for her disability, in violation of the ADA, 42 U.S.C. §§ 12112(a)

and 12112(b)(5)(A).



{00117341 }                                 8
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 9 of 13 - Page ID#: 9



         42.   The University acted with malice or reckless indifference to Plaintiff’s

federally protected rights under the ADA in its failure to accommodate Plaintiff’s

disability.

         43.   As a direct and proximate result of the University’s failure to

accommodate Plaintiff’s disability, Plaintiff suffered injuries including but not

limited to emotional distress, including physical illness associated with such

distress.

                                    COUNT II
                 Violation of the Americans With Disabilities Act
                                   Termination

         44.   Plaintiff incorporates by reference the preceding paragraphs as alleged

above.

         45.   Through the actions described above, the University terminated

Plaintiff on the basis of her disability, in violation of 42 U.S.C. § 12112(a).

         46.   The University acted with malice or reckless indifference to Plaintiff’s

federally protected rights under the ADA by terminating Plaintiff’s employment on

the basis of her disability.

         47.   Upon reason and belief, Plaintiff was replaced by a non-disabled

person.

         48.   As a direct and proximate result of the University’s disability

discrimination, Plaintiff suffered injuries including but not limited to damage to her

reputation, loss of income, and emotional distress, including physical illness

associated with such distress.



{00117341 }                                 9
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 10 of 13 - Page ID#: 10



                                    COUNT III
                    Violation of the Kentucky Civil Rights Act
                              Failure to Accomodate

         49.   Plaintiff incorporates by reference the preceding paragraphs as alleged

above.

         50.   At all relevant times, Plaintiff had a mental impairment that

substantially limited the major life activities of, among other things, learning,

concentrating, thinking, communicating, and working.

         51.   At all relevant times, Plaintiff could perform the essential functions of

her job, with or without reasonable accommodation.

         52.   Defendant University was aware of Plaintiff’s disability.

         53.   Plaintiff sought reasonable accommodations from Defendant

University for her disability

         54.   Through the actions described above, the University refused to engage

in a good faith, interactive process to determine whether a reasonable

accommodation was available.

         55.   Through the actions described above, the University discriminated

against Plaintiff on the basis of her disability by failing to make reasonable

accommodations for her disability, in violation of the Kentucky Civil Rights Act, Ky.

Rev. Stat. 344.010 et seq.

         56.   The University acted with malice or reckless indifference to Plaintiff’s

state protected rights under the Kentucky Civil Rights Act in its failure to

accommodate Plaintiff’s disability.



{00117341 }                                 10
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 11 of 13 - Page ID#: 11



         57.   As a direct and proximate result of the University’s failure to

accommodate Plaintiff’s disability, Plaintiff suffered injuries including but not

limited to emotional distress, including physical illness associated with such

distress.

                                    COUNT IV
                    Violation of the Kentucky Civil Rights Act
                                   Termination

         58.   Plaintiff incorporates by reference the preceding paragraphs as alleged

above.

         59.   Through the actions described above, the University terminated

Plaintiff on the basis of her disability, in violation of Ky. Rev. Stat. 344.040(1)(a).

         60.   Upon reason and belief, Plaintiff was replaced by a non-disabled

person.

         61.   As a direct and proximate result of the University’s disability

discrimination, Plaintiff suffered injuries including but not limited to damage to her

reputation, loss of income, and emotional distress, including physical illness

associated with such distress.

                                      COUNT V
                                  Breach of Contract

         62.   Plaintiff incorporates by reference the preceding paragraphs as alleged

above.

         63.   At all relevant times, Dr. Dye had an employment contract with the

University.




{00117341 }                                 11
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 12 of 13 - Page ID#: 12



         64.   The employment contract required the University to follow the policies

on Faculty Tenure and Dismissal should it seek to terminate Dr. Dye’s employment

contract.

         65.   The University breached the contract by failing to follow the dismissal

procedures set forth in Section 1650 of the Faculty Policy Manual when it

terminated Dr. Dye’s employment.

         66.   As a direct and proximate result of the University’s breach of contract,

Plaintiff suffered injuries including but not limited to loss of income.

                                   Prayer For Relief

         WHEREFORE, Plaintiff prays for relief as follows:

         A.    Order the University to reinstate Plaintiff to her position as a tenured

faculty member;

         B.    Award Plaintiff backpay, compensatory damages, and other make-

whole and equitable relief;

         C.    Award Plaintiff punitive damages to the extent allowed by law;

         D.    Award Plaintiff her reasonable attorneys’ fees, costs, and expenses,

including expert witness fees, as provided for in 42 U.S.C. § 12117, 42 U.S.C. §

2000e-5(k), 42 U.S.C. § 1988, and Ky. Rev. Stat. 344.450;

         E.    Award Plaintiff pre-judgment and post-judgment interest; and

         F.    Order all other appropriate relief as the interests of justice may

require.




{00117341 }                                 12
Case: 2:19-cv-00087-DLB-CJS Doc #: 1 Filed: 07/05/19 Page: 13 of 13 - Page ID#: 13



                                     Jury Demand

         Plaintiff demands trial by jury on all claims and issues that may be tried to a

jury.

                                                 KATHY DYE



                                          By:    /s/ Theresa M. Mohan
                                                   One of her attorneys

Theresa M. Mohan (KBA 88734)
WALLACE BOGGS, PLLC
300 Buttermilk Pike, Suite 100
Fort Mitchell, Kentucky 41017
(859) 578-5410 Telephone
(859) 331-5337 Fax
tmohan@wallaceboggs.com


Cynthia H. Hyndman
Laura R. Feldman
ROBINSON CURLEY P.C.
300 S. Wacker Drive, Suite 1700
Chicago, Illinois 60606
(312) 663-3100 Phone
(312) 663-0303 Fax
chyndman@robinsoncurley.com
lfeldman@robinsoncurley.com




{00117341 }                                 13
